UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1446


NORMAN GLADDEN,

                  Petitioner - Appellant,

          v.

GARY BANGS, Director of Industry Operations, Washington
Field Division, Bureau of Alcohol, Tobacco, Firearms &
Explosives,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00378-RAJ-TEM)


Submitted:   September 21, 2012             Decided:   November 7, 2012


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Mark A. Exley, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Norman Gladden appeals the district court’s memorandum

opinion and order granting summary judgment to Gary Bangs and

dismissing      his    petition      for    review       from     an    order     of   the

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives, finding that he willfully violated the requirements

of the Federal firearms laws and denying his license under 18

U.S.C. § 923 (2006).          We affirm.

              This court reviews a district court’s grant of summary

judgment      de    novo,     “viewing      the       facts     and    the    reasonable

inferences drawn therefrom in the light most favorable to the

nonmoving party.”            Emmett v. Johnson, 532 F.3d 291, 297 (4th

Cir. 2008); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986).            Summary judgment is proper “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed.   R.    Civ.     P.    56(a).     If       the    moving    party       sufficiently

supports its motion for summary judgment, the nonmoving party

must   demonstrate         “that   there    are       genuine    issues      of   material

fact.”      Emmett, 532 F.3d at 297.

              We have reviewed the record and the district court’s

memorandum opinion and find no error.                   Accordingly, we affirm on

the reasoning of the district court.                     See Gladden v. Bangs, __

F. Supp. 2d __, 2012 WL 604027 (E.D. Va. Feb. 23, 2012).                               We

                                            2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    3